Citation Nr: 1738213	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-30 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1951 to September 1977.  
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran requested a Board videoconference hearing but later withdrew this request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.  

The Veteran asserts that in late 1972 at Travis AFB he suffered exposure to asbestos when construction and refurbishments occurred in the area immediately surrounding his office space.  The Veteran stated that there was a "very distinct release" of asbestos material during that time.  

Additional development is needed to clarify the Veteran's statements.  Upon remand, the Veteran should explain why he knew that he was exposed to asbestos by the construction taking place at that particular time.  The Veteran should provide additional specific details including whether he spoke with construction personnel, and if he saw or heard anything that led to his belief that there was asbestos contamination within the building construction. 

Private treatment records show Dr. A.P. diagnosed asbestosis in January 2009.  A VA primary care note shows a diagnosis of asbestosis in February 2010, with additional pulmonary follow up appointments.  A February 2014 VA examination for heart disease included results of a chest radiograph (CXR) where the examiner noted calcified pleural plaques consistent with a history of asbestosis.

The record contains evidence that the Veteran's disability may be associated with his service, but lacks sufficient medical evidence of a link between the Veteran's service and this disability.  If additional evidence shows a possibility that the Veteran was exposed to asbestos, then the standards of McLendon have been met, and a VA examiner should provide a nexus opinion, and if necessary, an examination to assess the nature, cause, and severity of his claimed asbestos related respiratory disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran should identify any private treatment providers who have treated his asbestosis on an updated authorization form (VA Form 21-4142) to obtain private treatment records that can be associated with the claims file.  All available VA treatment records, to include the Martinez VAMC and Fairfield VAMC, since April 2014, should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to provide an updated authorization form identifying all private treatment providers he has seen for asbestosis.  The AOJ should then obtain for the record copies of complete clinical records from the providers identified.  If any private records are not received pursuant to the AOJ's request, the Veteran should be notified and advised that it is ultimately his responsibility to ensure that the private records are received.  The AOJ should also obtain all updated VA treatment records, to include the Martinez VAMC and Fairfield VAMC, from April 2014 to the present.

2.  The AOJ should contact the Veteran and ask that he clarify the details of his asbestos exposure in service.  The Veteran should provide any additional specific details about the nature of exposure.  Specifically, he should explain what makes him believe that he was exposed to asbestos in service.  [Although the Veteran reported observing a "very distinct release" of asbestos, the Board notes that it appears that asbestos fibers are generally not visible to the naked eye or detectable without special equipment].  The Veteran should explain whether, for example, he spoke with construction personnel or saw or heard anything in particular that made him conclude he was exposed to asbestos.

3.  The AOJ should conduct any additional development deemed necessary based on the Veteran's explanation about why he believes he was exposed to asbestos.

4.  If, after all necessary development has been completed, the AOJ finds that the Veteran was likely exposed to asbestos, an appropriate VA examiner (preferably a pulmonologist) should provide an opinion about whether there is a causal link between the Veteran's current condition and his possible asbestos exposure.  If the examiner finds that an examination is necessary, one should be provided.  All pertinent evidence of record must be made available to, and reviewed by, the examiner.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's asbestosis is the result of his in-service exposure to asbestos?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.      

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).


